At its last term this court held that the cause of action asserted in the plaintiffs' petition was beyond the jurisdiction of the county court, and therefore that the case should be reversed, with instructions to dismiss.
Appellees filed a motion for a rehearing, which was overruled, but before the term ended this court permitted them to file a second motion for rehearing, upon the ground that since our decision of the case the Supreme Court, in the case of P.  N. T. Ry. Co. v. Rayzor,172 S.W. 1103, had, in effect, overruled the decision of this court upon the question of jurisdiction.
We think appellees are correct in their construction of that case, and therefore their motion for rehearing is granted. The other questions presented in appellant's brief have been carefully considered, and are decided against it.
Motion for rehearing sustained, and judgment of the trial court affirmed.